The third paragraph of the court's charge is as follows:
"It the defendant transported the liquors solely for medical purposes he would not be guilty and should be acquitted, but if you find from the evidence, beyond a reasonable doubt, that the liquor was transported by the defendant to be used as a beverage, and not for medicinal purposes, then his actions in transporting the same could not be justified in law."
We have carefully analyzed this paragraph, and that part of it which is complained of, in the light of the testimony of appellant, and do not believe it on the weight of the testimony. Appellant was transporting eleven gallons of whiskey. His statement of his purpose in its transportation is set out in our opinion. The motion of appellant is courteous and appealing, but we are unable to bring ourselves to believe the matter complained of, i. e., that the charge is on the weight of the testimony, is of such seriousness as to call for a reversal.
The motion for rehearing will be overruled.
Overruled.